Judgment, Supreme Court, New York County (Rosalyn Richter, J.), rendered July 12, 2002, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of 3 Vs to 7 years, unanimously affirmed.
The record establishes that defendant made a valid waiver of his right to appeal, and that the waiver encompassed his suppression and excessive sentence claims (see People v Kemp, 94 NY2d 831 [1999]). Accordingly, review of those issues is foreclosed. In any event, were we to find that the waiver did not foreclose review, we would reject both claims. Concur—Nardelli, J.P., Mazzarelli, Saxe, Friedman and Catterson, JJ.